{¶ 43} I concur in the majority's analysis and disposition of appellant's first, second, fourth, fifth, and sixth assignments of error.
 {¶ 44} I further concur in the majority's disposition of appellant's third assignment of error. I do so only because the property was properly found to be appellee's separate property and appellant was properly credited with her portion of marital property used to pay off the mortgage on the property. However, unlike the majority, I do not believe the fact the trial court used the income generated from the cellular tower lease in arriving at its support computation, should be considered as a reason for denying appellant's assertion she was entitled to a portion of the lease as marital property.
                             JUDGMENT ENTRY
For the reasons stated in the Memorandum-Opinion on file, the judgment of the Court of Common Pleas of Stark County, Ohio, Domestic Relations Division is affirmed in part and reversed in part. The matter is remanded to said court to incorporate this court's decision into the property division and fashion an equitable distribution. Costs to be divided equally between the parties.